TO BE PUBLISHED

@%npreme Tnnrt of Bentnckg

20 17-SC-000115~KB

KENTUCKY BAR ASSOCIATION MOVANT
V. IN SUPREME COURT
DAVID THOMAS SPARKS . . _ - RESPONDENT

. OPINION AND ORDER

The Board of dovemors (“Board”) for the -Kentucl{y»Bar Association
(“KBA”) recommends this Cou_rt suspend Respondent, David Thomas Spa_rks,
from the practice of law for one year, to run consecutively with other pending
suspensions and that he be required to repay his former client, Donald G.
Meredith, the sum of $‘1,000.00. The Board further recommends that l
Respondent be required to attend and successfully complete the Ethics and
Professional Enhancement Program`(“EPEP”), and that Respondent b_e referred
to the Kentucky Lawyer Assistance Program [“KYLAP”). The Board also -
proposes that Respo_ndent be required to satisfy all conditions imposed in other

pending disciplinary actions1 and that Respondent be required to pay all costs

 

1 Previously, by Opinion and Order, Respondent was suspended from the -
practice of law` in February 2016 for one hundred eighty one-one days, with one
hundred twenty days of that suspension probated with conditions In September

associated with this action. Respondent’s bar roster address is 1719 Ashley
Circle, Suite 100, P.O. BoX 1925, Bowling Green, KY 42102~1925, and his KBA

Me_mber Number is 85840.

7 I‘. 'BAcKGRoUND _
In December 2014, Donald G. Meredith paid Respondent.$l,OOO-.OO to

represent him in a foreclosure action in which Meredith and his wife claim that
-$50,000.00 of personal property was stolen from their vacated home. After _
paying Respondent the $1,000.00, Meredith claimed that Respondent provided
no legal services; thatlhe failed to respond to two registered letters requesting
information; and that he also did not provide consultation or any work.

After many unsuccessful attempts to contact Respondent, Meredith filed '
a bar complaint with the KBA in April`2016. Upon receiving and reviewing the
complaint, the Office of Bar Counsel (“OBC”) mailed a copy to Respondent via
certified mail at his bar roster address. Respondent did not answer the
complaint, A couple of weeks later, 0BC mailed the Warren County Sherifi’s
Ofiice a copy of the'comp'laint for personal service at Respondent’s har roster

address. Eventually, the Sheriff’s Ofiice was able to serve Respondent with a '

 

2016, this Court suspended Respondent for one hundred eighty-one days to run
consecutively to his previous suspension. In December 2016; this Court revoked
Respondent’s probation imposed in February 2016 due to Violation of the conditions
assessed in that case'and imposed the remaining one hundred twenty day suspension
originally ordered in February 2016. Respondent must complete the one hundred
eighty-one day suspension ordered in September -2016, as well as, the one hundred
twenty day suspension that was probated in February 2016 and ordered in December
2016 to be served due to revocation.

copy at a different address. Again, no response to the complaint-was filed by
Respondent

In August 2016, the Inquiry Commission (“Commission”) launched a
complaint against Respondent alleging the following violations:
(1) SCR 3.130(1.3]_ (Diligence] for failing to act with reasonable diligence and
promptness in representing a client; (2) SCR 3.130(1.4)(a)(2] (Communication)
for failure to consult with a client about the means by which the'client’s
objectives are to be accomplished; (3) SCR 3.130(1.4)(a)(4) (Communication] for
failure to promptly comply with reasonable requests for information; (4) SCR
3.130(1.16)(dl (Declining or Terminating Representation] for abandoning the
client, failing to return the client’s' paperwork, failing to return any advance
payment not used, and failure to properly withdraw from the case upon
termination of representation; [5] SCR 3.130(8.1)(b) (Bar Admission and
Disciplinary Matters) for failure to respond to a lawful demand for information
from a disciplinary authority. The Commission’s Charge was mailed to
Respondent in August 20 16. lt was returned with a handwritten note that read
“BOX CLO$ED, UNABLE TO FORWARD.” Numerous other unsuccessful
attempts were made by the Warren County Sheriff’s Department to serve

Respondent Respondent has not filed an answer to the Commission’s Charge.

II. ANALYSIS

Due to Respondent’s failure to respond to the Charge, the Commission

submitted the matter to the Board of Governors under SCR 3.210(1], our rule

for processing cases of default2 Following a discussion of the charges,
seventeen members of the Board voted on Respondent’s charges and
unanimously found him guilty of each charge. After considering Respondent’s
prior disciplinary history, the Board unanimously recommended the
disciplinary measures proffered by the Commission as previously set forth
herein. The Board also voted that service of this suspension run consecutively
to the suspensions previously ordered in -Kentucky Bar Associ`ati`on v. Sparks,
480 S.W.3d 278 (Ky. 2016)3-;_Kentucky BarAssocia_tion v. Spark.s, 498 S.__W.Sd l
389 (Ky. 2'016)4; and Keritucky Bar Association v. Sparks, 505 S.W.Sd 258 (Ky.
2016L5

l-laving reviewed the record, we agree that the Board reached the
appropriate conclusions as to Respondent’s guilt.4 Respondent has not filed a

notice to this Court to review the Board’s decision, and we do not elect to

 

2 “lf' no answer is filed after a Respondent is notified, the Inquiry Commission
shall order the record, together with such investigative evidence as may have been
obtained, to be submitted to the Board.”

3 ln February 2016,l by Opinion and Order, Respondent was suspended from
the practice of law for a period of one hundred eighty~one days, with sixty-one days to
be served and the remainder to be probated with conditions

4 In September 2016 by Opinion and Order, Respondent was suspended from
the practice of law for a period of one hundred eighty-one days to run consecutively to
the suspension ordered by this Court' in February 2016

5 In_ December of 2016, by Opinion and Order, this Court revoked the partially '
probated suspension from February 2016 and ordered Respondent to serve the
remaining of the one hundred twenty days. One of the conditions of probation was
tha`t Respondent was not to receive any new disciplinary charges after February 2016,
and the OBC received a new complaint in April 2016.

4

review the decision of the Board under SCR 3.370(8).5 Accordingly, the
decision of_‘the Board is hereby adopted under SCR 3.370(9).7 n
For the foregoing reasons, it is hereby ORDElRED:

1. Respondent, David Thomas Sparks, is found guilty of violating SCR 3. 130
[1.3]; SCR 3.130(1.4)(a)(2); SCR 3.130[1.4)la)(4);SCR 3.130 (-1.16)(d];
add scR 3.130 (8.1)(b).

2. Respondent is suspended from the practice of law' for one year to run
consecutively With the orie hundred eighty-one days from the February
2016 Opinion and Order and another one hundred eighty-one day
suspension from the September 2016 Opinion"and Order, all to run
\consecutively.' Further Respondent is to be referred to KYLAP; directed to
attend and successfully complete EPEP; directed to refund the $1,000.00
unearned fee to Donald G. Meredith; and directed to satisfy all conditions
imposed in this and the other pending disciplinary actions.

3'. As required by SCR 3.390, Respondent shall notify by letter duly placed

with the United States Postal Service, all courts or tribunals in which he

 

6 “If no notice of review is filed by either party, the Court may notify Bar
Counsel and Respondent that it will review the decision. If the Court so acts, Bar
Counsel and Respondent may each file briefs, not to exceed thirty [30). pages in length,
within thirty (30] days, with no right to file reply briefs unless by order of the Court,
whereupon the case shall stand submitted. Thereafter, the Court shall enter such
orders or opinion as it deems appropriate oi'i the entire record.” `

' 7 “lf no notice of review is iled by either of the parties, or the Court under
paragraph eight (8) of this rule, the Court shall enter an order adopting the decision of
the Board or the Trial Commissioner, whichever the case may be, relating to all
matters.”

has matters pending, and all his clients of his inability to represent them
and of the necessity and urgency of promptly retaining new counsel.
Respondent shall simultaneously provide a copy of all such letters of
notification to the Office of Bar Counsel. Respondent shall immediately
cancel any pending advertisements to the extent possible, and shall
terminate any advertising activity.

4. In accordance with SCR 3.450, Respondent is directed to pay all costs
associated with these disciplinary proceedings against him, said sum

n being'$342.85, for which execution may issue from this Court upon

finality of this Opinion and Order.

' rAii sitting Aii concur.

\

ENTERED: JUNE 15, 2017.